DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 5/13/2022. 
Claims 1-21 are pending. 
The instant application is a 371 filing of PCT/EP2017/061282 filed 5/11/2017 which claims priority to EP16169284.3 filed 5/12/2016. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-14 directed to an inventions non-elected without traverse.  Accordingly, claims 9-14 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a correspondence with Thomas Powers on 6/2/2022.
The application has been amended as follows: 

IN THE CLAIMS:

Claim 1. 	(Currently amended)	A recombinant nucleic acid molecule comprising a bidirectional promoter operably linked to a first transgene in one direction and to a second transgene in the opposite direction, wherein the bidirectional promoter comprises:
a cytomegalovirus major immediate early enhancer as an enhancer building block, flanked by
a human cytomegalovirus major immediate early promoter (hCMV promoter) as a first promoter building block, and 
a chicken beta actin promoter as a second promoter building block, with 
a hybrid chicken beta actin/rabbit beta globin intron as a first intron building block adjacent to and downstream of the chicken beta actin promoter, and 
a human apolipoprotein A-1 intron as a second intron building block directly contiguous with and downstream of the hCMV promoter building block, 
wherein the bidirectional promoter comprises a sequence that is at least 90% identical to the sequence of SEQ ID NO: 4.

Claim 21. 	(Currently amended)	A recombinant nucleic acid molecule comprising a bidirectional promoter operably linked to a first transgene in one direction and to a second transgene in the opposite direction, wherein the bidirectional promoter comprises:
a cytomegalovirus major immediate early enhancer as an enhancer building block, flanked by 
a human cytomegalovirus major immediate early promoter (hCMV promoter) operably linked to the first transgene as a first promoter building block, 
a chicken beta actin promoter operably linked to the second transgene as a second promoter building block, with 
a hybrid chicken beta actin/rabbit beta globin intron as a first intron building block adjacent to and downstream of the chicken beta actin promoter, and
a human apolipoprotein A-1 intron as a second intron building block adjacent to and downstream of the hCMV promoter building block, 
wherein the bidirectional promoter comprises a sequence that is at least 90% identical to the sequence of SEQ ID NO: 4, and
wherein the second intron building block is not downstream of the first transgene  



Conclusion
The art does not teach a hCMV promoter directly adjacent to a human apolipoprotein A-1 intron nor one with the human apolipoprotein A-1 intron downstream of the first transgene and therefore does not teach the bidirectional promoter of the instant claims. 
The claims have been renumbered in the following order 1, 2, 3, 17, 4, 5, 18, 6, 7, 8, 20, 15, 19, 16 and 21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633